t c memo united_states tax_court timothy e butler petitioner v commissioner of internal revenue respondent docket no filed date timothy e butler pro_se michael o'donnell and george w bezold for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively respondent also determined accuracy-related_penalties under sec_6662 for negligence or intentional disregard of rules or regulations for the same taxable years in the amounts of dollar_figure and dollar_figure respectively after concessions by the parties the issues for decision are as follows whether petitioner is entitled to dependency_exemptions for three individuals in and one individual in we hold that he is not whether petitioner qualifies for head-of-household filing_status in and we hold that he does not petitioner concedes that he received unreported rental income in the amounts of dollar_figure in and dollar_figure in that he received state_income_tax refunds in the amounts of dollar_figure in and dollar_figure in and that he paid mortgage interest and real_estate_taxes in the respective amounts of dollar_figure and dollar_figure in respondent concedes that petitioner's state_income_tax refund received in is not taxable if petitioner did not receive a tax_benefit in respect of such tax ie if petitioner's itemized_deductions for do not exceed the standard_deduction for that petitioner's mortgage interest and real_estate_taxes should be allocated equally between schedule a and schedule e in and that petitioner is entitled to schedule e deductions in for cleaning and maintenance in the amount of dollar_figure and repairs in the amount of dollar_figure whether petitioner is entitled to itemized_deductions for charitable_contributions in and we hold that he is not whether petitioner is entitled to an itemized_deduction for gambling_losses in we hold that he is not whether petitioner is entitled to an itemized_deduction for union dues in we hold that he is not whether petitioner must include in gross_income refunds of state income taxes he received in and we hold that he must include the refund received in but not the refund received in whether petitioner is entitled to schedule e deductions in for cleaning and maintenance and for repairs in excess of the amounts conceded by respondent we hold that he is not whether petitioner is entitled to a schedule e deduction for utilities in we hold that he is to the extent provided herein whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations in and we hold that he is to the extent provided herein findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in milwaukee wisconsin at the time that his petition was filed with the court during the years in issue petitioner was employed as a local bus driver by milwaukee transport services inc and received wages in the amount of dollar_figure in and dollar_figure in as a bus driver petitioner was a member of local of the amalgamated transit union afl-cio and paid union dues in the amounts of dollar_figure in and dollar_figure in during the years in issue petitioner owned a duplex house located pincite north 40th street in milwaukee the duplex petitioner used part of the duplex as his personal_residence and rented the other part to a third party petitioner was not married during the years in issue however during part of he lived with a woman by the name of marie and her three children lynn who wa sec_12 bob who wa sec_11 and robin who was petitioner is neither the adoptive father nor the foster father of any of these children during the latter part of some turmoil developed between petitioner and marie as a consequence marie permanently left the household with her three children at or about the time of the turmoil with marie petitioner became involved with another woman by the name of alisha petitioner lived with alisha and her son james who wa sec_5 in through the end of the calendar_year petitioner is neither the adoptive father nor the foster father of james petitioner filed an income_tax return form_1040 for on his return for that year petitioner claimed head-of-household filing_status and also claimed a total of three dependency_exemptions one each for lynn and robin whom petitioner identified as his daughters and one for bob whom petitioner identified as his son petitioner reported adjusted_gross_income agi in the amount of dollar_figure ie the amount of his wages from working as a bus driver petitioner attached schedule a itemized_deductions to his return and claimed the following deductions state local_income_taxes dollar_figure charitable_contributions contributions by cash or check dollar_figure other than by cash or check big_number union dues gambling loss big_number petitioner did not report any gambling income on his return petitioner received a refund of state_income_tax in the amount of dollar_figure in petitioner did not report the receipt of this refund on his return petitioner failed to report rental income in the amount of dollar_figure on his return petitioner also filed a form_1040 for on his return for that year petitioner claimed head-of-household filing_status and also claimed a dependency_exemption for james whom petitioner identified as his infant son petitioner attached schedule a to his return included among the deductions claimed on schedule a were the following real_estate_taxes dollar_figure home mortgage interest big_number charitable_contributions contributions by cash or check dollar_figure other than by cash or check petitioner also attached schedule e supplemental income and loss to his return and reported rents received in the amount of dollar_figure and expenses with respect to the duplex petitioner underreported rents received by dollar_figure among the deductions claimed on schedule e were the following cleaning maintenance dollar_figure mortgage interest big_number repairs big_number taxe sec_981 utilities petitioner duplicated deductions for home mortgage interest and real_estate_taxes claimed on his schedule a and schedule e for in this regard during petitioner paid mortgage interest in the total amount of dollar_figure and real_estate_taxes in the total amount of dollar_figure petitioner deducted each of those amounts in its entirety as an itemized_deduction on schedule a and one-half of each of those amounts as a rental expense on schedule e petitioner received a refund of state_income_tax in the amount of dollar_figure in petitioner did not report the receipt of this refund on his income_tax return petitioner relied upon a commercial service to prepare his income_tax returns for and in the notice_of_deficiency respondent determined inter alia petitioner is not entitled to any dependency_exemptions for and petitioner is entitled to single filing_status rather than head-of-household filing_status in and petitioner failed to substantiate the payment of any a charitable_contributions in and and b union dues in petitioner is not entitled to deduct any gambling_losses in petitioner failed to substantiate the payment of any claimed rental expenses in for cleaning and maintenance repairs and utilities petitioner duplicated deductions in for mortgage interest and real_estate_taxes on his schedules a and e petitioner failed to report the refund of state income taxes in and and petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations opinion generally the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 issue dependency_exemptions - and a taxpayer is allowed as a deduction an exemption for each dependent sec_151 a dependent is defined as an individual over half of whose total support is received from the taxpayer sec_152 in order to qualify as a dependent an individual must also be related to either the taxpayer in one of the ways enumerated in sec_152 through or a member of the taxpayer's household within the meaning of sec_152 a son or daughter or a stepson or a stepdaughter of a taxpayer may qualify as a dependent sec_152 and a child legally adopted by a taxpayer is treated as the taxpayer's child sec_152 a foster_child is also treated as the taxpayer's child if such child is a member of the taxpayer's household within the meaning of sec_152 id petitioner claimed dependency_exemptions for lynn bob and robin in and for james in although petitioner identified these individuals on his returns as his children he is not related to them by blood or marriage nor is he their adoptive or foster father accordingly petitioner must establish inter alia that these individuals were members of petitioner's household within the meaning of sec_152 sec_1_152-1 income_tax regs provides that sec_152 applies to an individual who lived with the taxpayer and was a member of the taxpayer's household during the entire taxable_year of the taxpayer because lynn bob and robin did not live with petitioner and were not members of petitioner's household during the entire calendar_year they do not qualify as petitioner's dependents for that year accordingly we sustain respondent's determination on this matter james may have lived with petitioner and may have been a member of petitioner's household during the entire calendar_year assuming arguendo that such was the case james still does not qualify as petitioner's dependent because petitioner failed to establish that he provided more than half of james' support in applying the support_test we evaluate the amount of support furnished by the taxpayer as compared to the total amount of support received by the claimed dependent from all sources 554_f2d_564 2d cir affg 64_tc_720 sec_1_152-1 income_tax regs in other words in order to establish that the taxpayer provided more than half of the claimed dependent's support the taxpayer must first show by competent evidence the total amount of support received by the claimed dependent from all sources during the year in issue otherwise the taxpayer cannot be said to have established that he or she provided more than half of the support for the claimed dependent e g 56_tc_512 50_tc_756 46_tc_515 at trial petitioner offered nothing other than unsupported and conclusory statements that he supported james such proof which adds nothing to the claim made by petitioner on his return is insufficient to carry petitioner's burden cf 28_tc_1034 a taxpayer's income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 same affd 175_f2d_500 2d cir accordingly we sustain respondent's determination on this matter issue filing_status - and in order to qualify for head-of-household filing_status petitioner must satisfy the requirements of sec_2 pursuant to that section and as relevant herein an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of an individual who qualifies as the taxpayer's dependent within the meaning of sec_151 sec_2 however a taxpayer is not considered to be a head_of_household by reason of an individual who would not be a dependent for the taxable_year but for sec_152 sec_2 we have previously held that petitioner is not entitled to dependency_exemptions for lynn bob and robin in and for james in accordingly petitioner does not qualify as a head_of_household however even if we had held that petitioner is entitled to dependency_exemptions under sec_152 petitioner would still not qualify as a matter of law as a head_of_household because of the limitation set forth in sec_2 accordingly we sustain respondent's determination that petitioner is not entitled to head_of_household filing_status but rather single filing_status issue charitable_contributions - and charitable_contributions are deductible under sec_170 only if verified under regulations prescribed by the secretary sec_170 under the applicable regulations contributions of money are required to be substantiated by one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date and amount of the contribution or in the absence of a canceled check or receipt other reliable written records showing the name of the donee the date and amount of the contribution sec_1_170a-13 income_tax regs see thorpe v commissioner tcmemo_1998_123 contributions of property other than money are required to be substantiated by a receipt from the donee charitable_organization showing the name and address of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs see thorpe v commissioner supra where it is impractical to obtain a receipt taxpayers must maintain reliable written records of their donations sec_1_170a-13 see daniel v commissioner tcmemo_1997_328 at trial petitioner alleged that he made donations to the unification church in mequon wisconsin according to petitioner he would deliver a check to the church to be held as collateral for a few days until he came back with cash at which time the church would return his check uncashed as a receipt the following testimony by petitioner portrays the alleged arrangement i gave it my check to the individuals the clergy to hold for me because they didn't have a check -- a receipt program of their own so with my good_faith i said hold the check i'm going to bring you the money in just a couple days to help you then you can stamp the check paid that i gave you the money and i'll take my check it will act as our receipt and that's the way we did our business like that in response to the question why the church did not cash the check and thereby let the canceled check serve as a receipt petitioner testified because i had other plans for my funds in the bank and i wanted to bring them the cash petitioner testified further that he obtained cash from people that either owed him money or would lend him money thus q where did you get the money the cash money that you gave to these preachers and other individuals where would that come from a well it would come from a number of sources people that owe me money different people you know i have a number of friends that own tractor- trailers i have a number of friends that would tell me or i'll lend you the money because it's something i really wanted q they would lend you the money to give to a charity a yes because if i -- because i had other plans for my money in the bank q even though you had sufficient amounts in your checking account to cover the check a i had a sufficient amount -- in the checking account q but you go and borrow the money rather than have them cash the check a right because there are other things i want to do with it we are unable to accept petitioner's testimony at face value see 87_tc_74 the court is not required to accept a taxpayer's testimony as gospel regardless petitioner's testimony which was uncorroborated does not satisfy the substantiation requirements of sec_170 and sec_1_170a-13 and b income_tax regs under other circumstances we might be inclined to estimate the amount of contributions made by a taxpayer see 39_f2d_540 2d cir in order to do so however we must have some basis in fact upon which an estimate can be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir here however we have no basis whatsoever on which to make a reasonable estimate accordingly we sustain respondent's determination on this issue issue gambling loss - petitioner claimed a deduction for a gambling loss in the amount of dollar_figure on his schedule a for petitioner contends that he lost money gambling in and is therefore entitled to deduct his loss respondent contends inter alia that because petitioner did not report any gambling winnings in petitioner is not entitled to deduct any gambling loss for that year we agree with respondent sec_165 provides for a deduction for losses from gambling transactions but only to the extent of gains from such transactions sec_165 sec_1_165-10 income_tax regs in other words a taxpayer is not entitled as a matter of law to deduct a net gambling loss therefore because petitioner did not report any gambling winnings on his income_tax return for he is not entitled to any deduction for a gambling loss in that year issue union dues - petitioner claimed a deduction for union dues in the amount of dollar_figure on his schedule a for documentary_evidence introduced by petitioner at trial establishes that petitioner paid union dues to local of the amalgamated transit union afl-cio in the amount of dollar_figure in petitioner contends that his exhibit contains a typographical error and that the amount actually paid was the amount claimed on his return however the matter is moot because of the 2-percent floor on miscellaneous_itemized_deductions prescribed by sec_67 sec_67 provides that in the case of an individual miscellaneous_itemized_deductions are allowable only to the extent that the aggregate of such deductions exceed sec_2 percent of the individual's agi a deduction for union dues constitutes a miscellaneous itemized_deduction sec_67 in petitioner's case the deduction for union dues is petitioner's only miscellaneous itemized_deduction in and percent of petitioner's agi for that year exceeds the amount that petitioner seeks to deduct accordingly no deduction is allowable issue state_income_tax refunds petitioner received refunds of state income taxes in the amount of dollar_figure in and in the amount of dollar_figure in neither of which was reported in income generally pursuant to sec_111 and the regulations thereunder if state_income_tax was deducted on a federal_income_tax return for a prior taxable_year and if such deduction resulted in a tax_benefit to the taxpayer ie a reduction of federal_income_tax for such prior taxable_year then a subsequent recovery by the taxpayer ie a refund of such state_income_tax must be included in the taxpayer's gross_income for federal tax purposes in the year in which the recovery is received kadunc v commissioner tcmemo_1997_92 and cases cited therein petitioner presented no evidence to show that he did not realize a tax_benefit from the deduction of state_income_tax on his federal_income_tax return for accordingly we sustain respondent's determination that the refund of state_income_tax in the amount of dollar_figure in is includable in petitioner's gross_income for that year in contrast the record demonstrates that petitioner will not receive a tax_benefit from the deduction of state_income_tax on his federal_income_tax return for because the standard_deduction to which he is entitled for exceeds the amount of itemized_deductions that are allowable for that year accordingly the refund of state_income_tax in the amount of dollar_figure in is not includable in petitioner's gross_income for that year issues and schedule e deductions - respondent disallowed entirely schedule e deductions claimed by petitioner in for cleaning and maintenance repairs and utilities at trial respondent conceded that petitioner had substantiated and was therefore entitled to deduct expenses for cleaning and maintenance in the amount of dollar_figure and repairs in the amount of dollar_figure the balance of such deductions and the entire deduction claimed for utilities remain in issue at trial petitioner introduced no persuasive evidence that he is entitled to deductions for cleaning and maintenance and for repairs in excess of the amounts conceded by respondent accordingly we sustain respondent's determination as modified by respondent's concession at trial insofar as the deduction for utilities is concerned the record does not permit a finding that petitioner expended the amount claimed on his return ie dollar_figure however we are satisfied that petitioner did in fact incur expenses for for an individual with a single filing_status is entitled to a standard_deduction in the amount of dollar_figure sec_63 this amount exceeds petitioner's allowable itemized_deductions ie state_income_tax in the amount of dollar_figure see supra note utilities in respect of the rental portion of the duplex accordingly applying the rationale of cohan v commissioner f 2d pincite and using our best judgment in the absence of documentary_evidence we conclude that petitioner is entitled to a deduction for utilities in the amount of dollar_figure issue accuracy-related_penalty sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 by virtue of sec_6664 the accuracy-related_penalty is not imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted in good_faith depends upon the pertinent facts and circumstances 104_tc_352 revd in part on another ground and remanded 124_f3d_699 5th cir sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his or her proper tax_liability beard v commissioner tcmemo_1995_41 sec_1_6664-4 income_tax regs the record in this case amply demonstrates negligence in the preparation of petitioner's and income_tax returns for example petitioner failed to report any rental income in and he underreported a significant percentage of rental income in however the fact remains that petitioner's and income_tax returns were prepared by a commercial service we therefore analyze whether this fact relieves petitioner from liability in whole or in part for any penalty as a general_rule the duty_of filing accurate tax returns cannot be avoided by placing responsibility on an agent 88_tc_654 63_tc_149 however a taxpayer may avoid the accuracy-related_penalty by showing that his reliance on the advice of a professional such as a commercial return preparer was reasonable and in good_faith sec_1_6664-4 income_tax regs specifically the taxpayer must establish that complete and correct information was provided to the return preparer and that the item incorrectly claimed or reported on the return was the result of the preparer's error see 70_tc_158 a taxpayer's reliance on the advice of a preparer is not reasonable or in good_faith where a cursory review of the taxpayer's return would reveal an omission_from_income metra chem corp v commissioner supra although petitioner relied on a commercial service to prepare his and income_tax returns the record does not establish that petitioner provided complete and correct information to the preparer there is no basis therefore to completely absolve petitioner from liability for the accuracy- related penalty however we think that petitioner should not be liable for the accuracy-related_penalty insofar as the underpayment_of_tax for is attributable to the disallowed deduction for the gambling loss a return preparer should know that as a matter of law losses from wagering transactions are allowable only to the extent of the gains from such transactions sec_165 petitioner was not aware of this provision and in view of the particular facts and circumstances of this case we do not think that petitioner could be expected to have been aware of such provision therefore even though the record does not establish that petitioner provided complete and correct information to his return preparer the deduction claimed for the dollar_figure net gambling loss was the result of the preparer's error accordingly to this extent respondent's determination is not sustained conclusion to reflect our disposition of the disputed issues as well as the parties' concessions decision will be entered under rule in giving effect to petitioner's concession of unreported rental income in see supra note the parties are directed to allow as an offset for allocable expenses the amount of dollar_figure 39_f2d_540 2d cir
